Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 3, 9, 19, 13, 14, 20 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art has been found that meets the limitations of claims 3, 9 and 19 calling for a method to transfer electrical contact from tester resource contacts to target probes, comprising: providing a probe block, comprising at least one spring-loaded target probe and one or more extended retention pins; and compressing the one or more conductive springs, causing electrical contact between the tester resource contacts and target probes, as further defined at claim 3.
The following is an examiner’s statement of reasons for allowance: No prior art has been found that meets the limitations of claims 13, 14 and 20 calling for a tester interface transfer block for electrical circuit board testing by transferring electrical contact from one or more tester resource probes to one or more target probes, comprising: wherein said transfer plate guide slot is positioned and angled to intersect between an end of the tester resource contact and an end of the target probe such that a reliable electrical connection can be established between the tester resource contact and the target probe; wherein the positioning of said guide slots enables flexible positioning of the target probe relative to the tester resource contact; and wherein said transfer plates are fixed and non-moving, as further defined at claim 13.

Conclusion
This application is in condition for allowance except for the following formal matters: 
In the claims:
At claim 13, the phrase “tester resource probes” should read --tester resource contacts-- and the phrase “tester resource probe” should read --tester resource contact--. (This is because tester resource contact(s) 11 is/are used as tester resource probe(s) 23 in elected fig. 4.)
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968.  The examiner can normally be reached on 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



February 13, 2021